Exhibit 10.34

 

Process Number:       Component Sales Contract       Contract Number: Signed
Time: July 23, 2019 Signed Address: Xianning City in Hubei Province   Supplier:
CSUN LCUKSKY NEW ENERGY CO., LTD.  







Demander: Xinrongxiang Energy Group Co., Ltd.in Shanxi Province

 



 

On the basis of honesty and trustworthiness, equality and voluntariness, and
compensation of equal value, both Suppliers and Demanders have reached the
following unanimous opinions and signed this contract with a view to abiding by
it together.

 

1、Product Name, Specification, Quantity, Unit Price and Amount

 

solar cell components

 

Number   Specification  Nominal Power (W)   Unit   Total Amount
(tentative)   Unit Price
(Yuan)   Total Price (Yuan)
(tentative)  1   CSUN-275-60P   275    block    200,000,000    2.2  
 440,000,000  2   inverter and combiner box        

set

               Total                           440,000,000 



              Total Price (capitalized): 440,000,000 RMB(tentative) (the above
price includes 13% VAT) Note: The selling price of the above component includes
matching inverter and combiner box.

 

2、Delivery Time

 

2.1 The goods shall be delivered in batches after the receipt of advance payment
(15 days).

2.2 Before receiving the payment in the method of settlement agreed in the
Article 4 of this contract, the Supplier shall have the right to refuse to
perform its obligations under the contract, the losses caused by delayed payment
shall be borne by the Demander, and the Demander shall be liable for breach of
contract for delayed payment in accordance with Article 9.

 

3、Delivery Address: The delivery address shall be specified by the Demander.

 

4、 Payment Method: After the signing of the contract, the Demander shall pay 30%
of the price of the single batch according to the quantity of delivery in
batches as advance payment(the single batch shall not be less than 10MW), The
Demander shall pay 40% of the total amount of the goods in each batch as the
payment before delivery, and the final payment for the remaining 30% of the
batch shall be paid within one month after delivery or after grid-connected
power generation(The first 50 MW shall be settled according to the above). After
50 MW, the Demander shall settle according to 80%-100% of the fund allocation.
The above payment shall be paid to the account designated by the supplier by
telegraphic transfer, and a VAT invoice of equal amount shall be issued to the
Demander for settlement. Each 100MW shall be a node, and the component sales
contract shall be signed according to 100MW.

 

5、 Quality Requirements: TUV certification standards shall be implemented for
component products; the power error range shall be 0-3%. The silica gel shall be
uniform and component surface should be clean. 10 years product quality
assurance and 25 years linear power quality assurance shall be guaranteed.

 

6、 Packing Standard: The packaging standard shall meet the packaging standards
for highway transportation and meet the requirements for long-distance
long-distance transportation.


 



 

7、 Force Majeure:

 

7.1 If the parties fail to perform their obligations in accordance with the
contract due to natural disasters, wars, government intervention or other
unforeseen, unavoidable and insurmountable events, the parties shall not be
liable for breach of contract, but they must provide effective certificates
issued by the notary department in the area where the force majeure incident
occurred within seven days;

7.2 If a party breaches the contract first and force majeure occurs after the
delay of performance, the party shall not be exempted from its liability for
breach of contract.

 

8、Confidentiality: During the performance of this contract, the relevant
information involved in this contract, including but not limited to the business
activities, products, technical details, performance and price of the subject of
the contract, shall not be disclosed to any third party without the consent of
the other party and shall not be used for purposes other than the performance of
this contract.

 

9、Breach Clause

 

9.1 If the Supplier fails to deliver the goods to the Demander on the date of
delivery stipulated in the contract, for each delay of one week, the Supplier
shall pay the liquidated damages to the Demander according to the standard of
0.5% of the total price of the goods delayed, and the total amount of liquidated
damages shall not exceed 10% of the amount of the unfulfilled contract.

9.2 If the Demander fails to pay the price according to the time or amount
stipulated in the contract, for each delay of one week, the Demander shall pay
the liquidated damages to the Supplier according to the standard of 0.5% of the
total amount of the overdue payment, and the total amount of liquidated damages
shall not exceed 10% of the unpaid amount.

9.3 If one of the parties to the contract breaches the contract, and the party
in breach still fails to perform the contract if the other party to the contract
has issued the notice of continuing to perform the contract for 15 days, then
the other party to the contract shall have the right to terminate the contract.

9. 4 The two parties agree that the goods delivered by the Supplier under this
contract can only be resold or used in China, and do not infringe on the rights
of any third party and shall comply with Chinese laws and regulations.

9.5 Once the goods are resold or used for other purposes outside of China, the
Demander shall be liable for all the losses arising from the liability caused by
the Supplier.

 

10、Dispute Resolution: Disputes arising from this contract shall be settled
through consultation between the two parties. If the dispute fails to be settled
through consultation, both parties may file a lawsuit to the people's court with
jurisdiction at the place where the contract is signed.

 

11、Others: This contract shall come into effect after the signature and seal by
both parties, and the fax shall be valid. This contract shall be in duplicate,
each party shall hold a copy.

 

Supplier   Demander

Company Name: CSUN LCUKSKY NEW ENERGY CO., LTD.

















 



Company Name: Xinrongxiang Energy Group Co., Ltd. in Shanxi Province















Company Address: Group I, Fuqiao Village, Henggouqiao Town, High-tech Zone,
Xianning City, Hubei Province   Company Address: Yuncheng Economic Development
Zone, Yuncheng City, Shanxi Province Bank Name: the Xianning Economic
Development Zone Branch of Bank of China Limited   Bank Name: the Yuncheng
Airport Branch of China Construction Bank Co., Ltd. Bank Account:   Bank
Account: Tax Number:   Tax Number: 91140899MAOKL22R90 Phone Number:   Phone
Number: 13133399767 Fax Number:   Fax Number: Authorized Representative:  
Authorized Representative: (Company Seal)   (Company Seal)                  

 



 



 

 